Citation Nr: 1033150	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-09 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to January 
1946.  He is the recipient of numerous awards and decorations, 
including the Bronze Star Medal, Purple Heart Medal, and Combat 
Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing is of 
record.  

In May 2009, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's low back disability, diagnosed as lumbar disc 
disease, is as likely as not due to in-service trauma to the back 
or a gait abnormality caused by in-service trauma to the right 
lower extremity.  

2.  The appellant's radiculopathy of the right lower extremity is 
the result of service-connected lumbar disc disease.

3.  The appellant's right knee degenerative joint disease is as 
likely as not due to in-service trauma.  


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, a low back 
disability was incurred during service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Radiculopathy of the right lower extremity is proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

3.  Affording the appellant the benefit of the doubt, 
degenerative joint disease of the right knee was incurred during 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The record on appeal establishes that in January 1945, while 
fighting the Battle of the Bulge, the appellant sustained 
numerous injuries.  On one occasion, for example, the appellant 
sought cover behind a tree in an attempt to avoid incoming 
artillery fire.  The tree was struck in the barrage, however, 
causing it to fall and pin the appellant to the ground.  The 
appellant recalled that although his back "hurt like hell" 
after he was struck by the tree, he kept fighting in light of the 
significantly reduced strength of his battalion.  See e.g. 
Transcript of April 2009 hearing at page 7.  

Also during the Battle of the Bulge, the appellant sustained 
shrapnel wounds to his right lower extremity.  He was able to 
remove the metal fragments himself and continue fighting.  He 
subsequently developed an infection, however, requiring 
evacuation.  Service treatment records show that he was initially 
taken to the 128th Evacuation Hospital in Verviers, Belgium.  
Apparently in light of the serious nature of his infection, he 
was immediately evacuated to 108th General Hospital in Paris, 
France, where he was treated for cellulitis.  He remained 
hospitalized until late February 1945.  

At the appellant's January 1946 military separation medical 
examination, a history of a shrapnel wound to the right leg was 
noted.  Examination revealed scarring on the right knee and lower 
leg, with normal right leg function.

In a September 1946 rating decision, the RO granted service 
connection for shrapnel wound scars of the right knee and lower 
leg and assigned an initial zero percent rating.  

In November 1957, the appellant underwent VA medical examination 
to determine the severity of his service-connected shrapnel wound 
scars.  He reported a history of shrapnel wounds to his right 
lower extremity with subsequent infection.  He indicated that his 
current symptoms included aching around his knee joint which was 
severe enough to keep him awake at night.  He also reported that 
he had had to give up working as a painter because climbing 
ladders and being on his feet for long periods aggravated his 
pain.  Examination revealed several well-healed scars on the 
right lower extremity, but no obvious abnormalities of the knee.  
X-ray studies of the right knee were normal.  The diagnoses 
included superficial shrapnel wound scars of the right lower 
extremity.  

In a January 1958 rating decision, the RO confirmed the 
noncompensable rating for the appellant's service-connected 
shrapnel scars of the right lower extremity.  

In December 1961, the appellant again underwent VA medical 
examination to determine the severity of his service-connected 
shrapnel wound scars.  He again reported a history of shrapnel 
wounds to his right lower extremity with subsequent infection.  
He indicated that his current symptoms included continued aching 
around his knee joint.  Examination revealed several well-healed 
scars on the right lower extremity, but no obvious abnormalities 
of the knee.  The appellant's gait was noted to be normal at the 
time of the examination.  The diagnoses included cicatrix, skin 
of right knee.  

In a February 1962 rating decision, the RO confirmed the 
noncompensable rating for the appellant's service-connected scars 
of the right lower extremity.  

In March 2007, the appellant submitted claims of service 
connection for a low back disability, a right leg disability, and 
right knee arthritis.  He indicated that it was his belief that 
these disabilities were causally related to injuries he sustained 
during active service.  

In connection with the appellant's claim, the RO obtained VA 
clinical records, dated from September 2007 to June 2008.  In 
pertinent part, these records confirm that the appellant received 
regular treatment for moderate to severe lumbar spinal stenosis 
with radiculopathy.  During his period, he was noted to use a 
cane and walker due to an antalgic gait.  

The appellant underwent VA medical examination in June 2007.  The 
examiner noted that the appellant had a history of shrapnel 
wounds to the right lower extremity.  X-ray studies of the right 
knee showed degenerative joint disease.  The examiner indicated 
that it was his opinion that the appellant's right knee 
degenerative joint disease was not caused by his in-service 
shrapnel wound, reasoning that there was no evidence of visible 
scarring with adherence to the underlying tissue, nor was there 
evidence of any metallic foreign bodies.  

In a January 2008 note, the appellant's VA primary care provider 
indicated that it was his opinion that the appellant's low back 
disability was causally related to injuries sustained during 
service.  He noted that the appellant's injuries included a right 
leg injury which had resulted in a severe infection and 
longstanding gait changes due to pain.  He further noted that the 
appellant had had no other serious injury to his back or legs 
since service.  

The appellant again underwent VA medical examination in May 2008.  
He reported a history of intermittent low back pain since 1969, 
becoming chronic in the 1990's.  The examiner noted that the 
appellant ambulated with a wheeled walker and used a lumbar 
support brace.  His gait was noted to be antalgic.  X-ray studies 
of the lumbar spine showed compression deformities of all lumbar 
vertebral bodies, diffuse spondylosis, and narrowing of the 
lumbar disc spaces.  It was also noted that MRI testing had 
showed degenerative disc diseases.  The diagnosis was 
degenerative disc disease with bilateral lower extremity 
radiculopathy.  The examiner concluded that absent any evidence 
of mechanical stress from the right leg shrapnel injury resulting 
in an altered gait or abnormal weight bearing, the appellant's 
low back disability was not casually related to his service-
connected right knee scarring.  He also noted that the appellant 
was not shown to have sustained any bone fracture or other joint 
condition as a result of the fragment wound.  

In support of his claim, the appellant submitted a January 2009 
newspaper article discussing the prevalence of Army soldiers in a 
nondeployable status as a result of muscle and bone injuries from 
carrying heavy loads in combat.  It was noted that it was common 
for soldiers to carry combat loads of 100 pounds for extended 
periods resulting in stress fractures and chronic muscle and 
tendon inflammation.  

At his April 2009 Board hearing, the appellant described the 
circumstances of his in-service low back injury and his right leg 
shell fragment wound injuries.  He also testified that he 
regularly carried a heavy field pack during combat, weighing 
approximately 100 pounds.  He noted that he had weighed less than 
120 pounds during service.  

The appellant most recently underwent VA medical examination in 
August 2009.  In reviewing the appellant's medical history, the 
examiner noted that the appellant had sustained shrapnel wounds 
to the right lower extremities during service resulting in a 
period of hospitalization for treatment of cellulitis.  He noted 
that there was no evidence of any bone or joint pathology from 
that incident.  He also noted that VA medical examinations 
conducted in 1957 and 1961 noted no abnormalities in gait, nor 
did the appellant describe any specific problems with his knees.  
The examiner noted that recent medical records showed that the 
appellant had degenerative joint disease of the knee as well as 
degenerative disc disease with secondary radiculopathy of the 
legs.  After examining the appellant and reviewing the claims 
folder, the examiner diagnosed the appellant as having 
degenerative joint disease of the right knee, lumbar disc 
disease, and right leg radiculopathy.  The examiner concluded 
that the appellant's right knee degenerative joint disease was 
not the result of any event or injury which occurred during 
service.  He noted that degenerative changes in the appellant's 
knee developed some time after service separation, as X-ray 
studies taken in 1957 were normal.  The examiner indicated that 
it was at least as likely as not that the degenerative changes in 
the appellant's right knee were due to the effects of advancing 
age.  The examiner further concluded that the appellant's low 
back disability was not related to service, as there was no 
documented evidence of any injury, trauma, illness pertaining to 
the low back during service.  He also concluded that there was no 
evidence that the appellant sustained any pathology of the right 
lower extremity which resulted in an abnormal gait or alteration 
of biomechanics such as to result in any added mechanical stress 
to the lumbar spine.  




Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from qualifying 
periods of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2009).

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  

In the case of any veteran who has engaged in combat with the 
enemy, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

First, the appellant seeks service connection for a low back 
disability.  He contends that his current low back disability is 
causally related to back trauma he sustained during combat.  
Alternatively, he contends that his current low back disability 
is related to an altered gait caused by in-service trauma to his 
right lower extremity, including shell fragment wound injuries.  
After carefully considering the record on appeal, and affording 
the appellant the benefit of the doubt, the Board finds that 
service connection for a low back disability is warranted.  

That the appellant sustained shrapnel wounds to his right lower 
extremity during combat is well documented in his service 
records.  His service treatment records, however, do not document 
trauma to his low back.  Nonetheless, for the reasons discussed 
below, the Board concludes that the record on appeal contains 
clear evidence of in-service back trauma.  

In recognition of the difficulty of collecting or preserving 
proof of service-connection in combat conditions, the provisions 
of 38 U.S.C.A. § 1154(b) allow veterans to establish a 
presumption of service-connection by lay or other evidence, in 
the absence of official records.  Maxon v. Gober, 230 F.3d 1330, 
1332-1333 (Fed. Cir. 2000); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed.Cir.1996).

In this case, the appellant has provided detailed testimony 
regarding an in-service low back injury he sustained during the 
Battle of the Bulge when he was pinned by a falling tree.  He has 
also described carrying a field pack and equipment during combat 
which rivaled his own body weight.  

Having had the opportunity to observe the appellant's demeanor at 
an April 2009 hearing, and noting the consistency of his 
statements during the course of this appeal, the Board finds the 
appellant's testimony regarding his in-service injuries to be 
highly credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. 
Cir. 2001) (recognizing the Board's inherent fact-finding 
ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(discussing the factors to be considered in determining the 
weight to be assigned to evidence, including inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, and witness demeanor).  

The Board further finds that the appellant's testimony is 
consistent with the circumstances of his service.  Indeed, the 
hardships and conditions during the Battle of the Bulge are well 
documented.  Based on the foregoing, the Board finds that there 
is clear evidence establishing that the appellant sustained 
significant trauma to his low back during service, in addition to 
the trauma to his right lower extremity.  See 38 U.S.C.A. 
§ 1154(b).  

The next question for consideration, therefore, is whether the 
record on appeal establishes a causal nexus between the in-
service trauma described above and the appellant's current low 
back disability, degenerative disc disease.  See Wade v. West, 11 
Vet. App. 302, 305 (1998) (holding that "a combat veteran who 
has successfully established the in-service occurrence or 
aggravation of an injury pursuant to § 1154(b) and Collette, must 
still submit sufficient evidence of a causal nexus between that 
in-service event and his or her current disability").  

In this case, the evidence of record is conflicting as to whether 
the appellant's current low back disability is causally related 
to in-service trauma, either the trauma to back itself or to a 
gait abnormality resulting from trauma to the right lower 
extremity.  As discussed above, the appellant's VA primary care 
provider has provided a January 2008 opinion to the effect that 
the appellant's low back disability is causally related to 
injuries he sustained during service.  On the other hand, the 
record on appeal contains an August 2009 VA medical opinion to 
the effect that the appellant's low back disability is not 
related to service.

The United States Court of Appeals for Veterans Claims (Court) 
has provided "important, guiding factors to be used by the Board 
in evaluating the probative value of medical opinion evidence."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These 
factors are (1) The opinion is based upon sufficient facts or 
data; (2) The opinion is the product of reliable principles and 
methods; and (3) The expert has applied the principles and 
methods reliably to the facts of the case.  

After carefully considering conflicting opinions discussed above 
in light of the criteria outlined in Nieves-Rodriguez, the Board 
finds that the favorable opinion provided by the January 2008 VA 
primary care provider is more probative.

First, although the Board acknowledges that the treating 
physician rule is not recognized in VA jurisprudence, it 
nevertheless assigns great probative weight to the opinion of the 
appellant's primary care provider.  Cf. White v. Principi, 243 
F.3d. 1378, 1381 (Fed. Cir. 2001); see also Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence).  
In that regard, the clinical records establish that the 
appellant's primary care provider is involved in the regular 
treatment and care of the appellant and is familiar with his 
medical history.  The January 2008 medical opinion clearly 
considers the etiology of the appellant's back disability in 
light of his true medical history.  Indeed, unlike the opinion 
provided by the August 2009 VA examiner, the rationale provided 
for the opinion in consistent with both the reported medical 
history and the contemporaneous evidence of record.  

The August 2009 VA medical opinion, on the other hand, appears to 
be based on an inaccurate factual premise.  First, the August 
2009 VA examiner concluded that the appellant's low back 
disability was not related to service, as there was no documented 
evidence of any injury, trauma, or illness pertaining to the low 
back during service.  As discussed in detail above, however, the 
appellant has provided detailed and highly credible testimony 
regarding an in-service low back injury during the Battle of the 
Bulge.  He has also described carrying a field pack during combat 
which rivaled his own body weight.  Again, the law requires that 
VA accept the appellant's statements regarding these combat 
injuries, as they are credible and consistent with the 
circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b).  

The Board also notes that the August 2009 VA medical examiner 
erroneously concluded that there was no evidence that the 
appellant's right lower extremity injury resulted in an abnormal 
gait or alteration in biomechanics.  In that regard, he noted 
that VA medical examinations conducted in 1957 and 1961 noted no 
abnormalities in gait, nor did the appellant describe any 
specific problems with his knees.  The Board's review of these 
examination reports, however, reveals that the appellant 
specifically and clearly complained of right knee pain at both 
examinations.  Indeed, at the November 1957 VA medical 
examination, he indicated that his pain was so severe as to keep 
him awake at night.  Moreover, he also reported that he had had 
to give up working as a painter because climbing ladders and 
being on his feet for long periods aggravated his disability.  
The Board also notes that more recent VA medical evidence 
consistently describes the appellant's gait as antalgic and notes 
that he uses a cane or walker for ambulation.  In light of these 
factual inaccuracies, the Board finds that the probative value of 
the August 2009 VA medical opinion is reduced.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (a medical opinion based upon an inaccurate 
factual premise is not probative).

In summary, the Board finds that the more probative evidence 
establishes that the appellant sustained significant trauma to 
his low back and right lower extremity during service and 
experienced post-service symptomatology including continuous 
right knee pain requiring him to alter his activities.  The 
record on appeal also contains medical evidence establishing an 
association between the in-service trauma with resulting pain and 
altered gait and the current low back disability.  Although the 
record does contain a medical opinion that it is unlikely that 
the appellant's low back disability can be attributed to service, 
as set forth above, the facts cited in support of that opinion 
appear to be inaccurate.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, the Board finds that service connection for a 
low back disability is warranted.

The appellant also seeks service connection for a right leg 
disability.  The record on appeal indicates that his right leg 
disability has been diagnosed as radiculopathy.  The medical 
evidence of record consistently indicates that the appellant's 
current right leg radiculopathy is secondary to his lumbar disc 
disease.  There is no other competent evidence of record 
suggesting any alternative etiology for the appellant's right leg 
radiculopathy.  In light of the decision above awarding service 
connection for lumbar disc disease, the Board finds that 
secondary service connection for right leg radiculopathy is also 
warranted.  38 C.F.R. § 3.310.  

Finally, the appellant seeks service connection for degenerative 
joint disease of the right knee.  He contends that his right knee 
disability was incurred during service as a result of various 
episodes of trauma, including shrapnel wounds to the right lower 
extremities as well as carrying a heavy combat load.  After 
carefully considering the evidence of record, the Board finds 
that service connection for right knee arthritis is warranted.  

As discussed above, the appellant has credibly described episodes 
of combat trauma to his right lower extremity, including shrapnel 
wounds to the right lower extremity as well as carrying a heavy 
combat pack, and falling on several occasions.  Again, the Board 
finds that the appellant's testimony is consistent with the 
circumstances of his combat service.  Based on the foregoing, the 
Board finds that there is clear evidence establishing that the 
appellant sustained significant trauma to his right knee during 
service.  See 38 U.S.C.A. § 1154(b).  

The Board further notes that the record on appeal contains 
competent evidence suggesting a link between carrying heavy loads 
in combat and the development of muscle and bone injuries, such 
as degenerative joint disease.  See 38 C.F.R. § 3.159(a)(1) 
(noting that competent medical evidence includes articles 
conveying sound medical principles, such as those found in 
medical treatises and authoritative writings such articles 
describing research and analyses).  38 C.F.R. § 3.159(a)(1).  

Consistent with this article, the Board also notes that the 
record on appeal includes numerous VA medical opinions which 
discuss the association between an altered gait or biomechanics 
and the subsequent development of arthritis.  Although these 
medical opinions ultimately conclude that the appellant's current 
arthritis was not due to an altered gait from in-service trauma, 
for the reasons discussed above, the Board finds that the 
opinions in this regard appear to be based on an inaccurate 
premise as the appellant has consistently described knee pain 
since service, at times so severe as to cause him to alter his 
activities.  

In summary, given the clear evidence of in-service combat trauma 
to the appellant's right lower extremity, the credible evidence 
of continued post-service right knee complaints, and the 
competent evidence suggesting a link between the types of in-
service trauma described by the appellant and the subsequent 
development of orthopedic disabilities such as arthritis, the 
Board finds that the currently diagnosed right knee arthritis 
cannot be disassociated with his period of service.  Resolving 
all reasonable doubt in favor of the appellant, the Board 
concludes that service connection for right knee arthritis is 
warranted.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for lumbar disc disease is 
granted.

Entitlement to service connection for radiculopathy of the right 
lower extremity is granted.

Entitlement to service connection for degenerative arthritis of 
the right knee is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


